Citation Nr: 0944821	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In September 2006, the Veteran testified before a decision 
review officer and a transcript is of record.  In December 
2007 the Veteran testified via video-teleconference before 
the undersigned.  A transcript is of record.

The Board notes that in an April 2007 statement the Veteran 
appears to suggest he is experiencing difficulties with his 
left hip secondary to his service-connected left knee.  The 
Board directs the RO's attention to that statement for 
appropriate adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal came before the Board in April 2008, when a 
remand was ordered.  The Board's order required two actions.  
As only one action was completed, the Board finds there has 
not been substantial compliance with its order, and so, 
another remand is in order.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2008 remand required consideration of the 
additional evidence submitted by the Veteran in 2008 and the 
issuance of a supplemental statement of the case, as needed.  
There is no indication in the record that this was 
accomplished.  While the Board notes that the submitted 
private treatment records were almost entirely duplicative of 
treatment records already in the claims file, the November 
2006 treatment report is new, and so must be considered.  
Further, the Board notes that the Veteran's last VA 
examination was in 2006 and during his hearing before the 
Board the Veteran questioned the thoroughness of the 
examination.  Therefore, a more current examination is in 
order.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination).   

The Board acknowledges that the second action ordered in the 
remand, the issuance of notice in compliance with the 
recently court decision Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.) was appropriately considered.

Accordingly, the case is REMANDED for the following action:

1.  Consider the additional private 
orthopedic treatment records, as submitted 
by the Veteran after his Board hearing, 
indicating treatment in November 2006.  
Further, ask the Veteran to provide any 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his service-connected left 
knee since November 2006, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it

2.  Return to the Veteran the two copies 
of his son's medical treatment records 
(dated September 2003), which were 
apparently sent by the private 
practitioner's office in error.

	     3.  Afford the Veteran an orthopedic 
examination.  In conjunction with the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.
 
	     a.  The examiner should describe in 
detail all symptoms reasonably attributable 
to the service-connected left knee and its 
current severity.

b.  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for the service-connected 
left knee.

c.  The examiner should then set forth the 
extent of any functional loss present for 
the service-connected left knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level of 
pain experienced by the Veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if 
any, for the service-connected left knee 
disability should be described in adequate 
detail.  Any additional impairment on use 
or in connection with any flare-up should 
be described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

4.  Undertake any additional development 
deemed necessary to properly adjudicate 
the Veteran's claims for increased ratings 
for degenerative arthritis and instability 
of the left knee.  If benefits sought on 
appeal are not granted, send to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

